Case: 1:20-cv-00944-MRB Doc #: 42 Filed: 01/19/21 Page: 1 of 1 PAGEID #: 795

AO 399 (91/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio [x]

H.C. and Y.C. et al.
Plaintiff
v.
DeWine, et al.
Defendant

Civil Action No. 1:20-cv-00944

WAIVER OF THE SERVICE OF SUMMONS
To: > ti aneenhalan

@ vy) af the plaintiff's attortiey ar pnrepresented plaintif)

I have received your request to waive service of a susmmons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

T understand that I, or the entity 1 represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service,

T also understand. ee dor the entity I represent, must file and serve an. answer or a motion under Rule 12 within
‘60 days from he J hoa , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Xf yg

‘ 4 2 \ z i
é f yt et a: m 4 } i
Date: |” ie oe { ow i OE A AA ldtt ytd pal ‘Tulle

iA wa ~, ays of the attorney or apernrisenic arly
oe ¥, i - fie” L :
LPN f 0

i A ae
a UA KG PO Yaa « chain vy B Copa 2.

ey name or, a Saeaie service of summons one same.

5) E woad sy (GF
Loe OH GOg Ie

 

1 Address
fh . ; wf t if fg { ‘ :
PY. aisha Cb Drroat to As Ares
E- suri actirens da Vi
¥ of Ue lp ye a. )

Telephone animber

 

Duty te Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires century detendants to-cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States ‘and whe fils to retaya asigned waiver of serviced requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendam shows pood cause for the dailure,

“Uuod cauge” does vot include a belief thar the lawsuit 1g groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

Ifthe waiver is signed and retumed, you can still make these and afl other defenses and objections, but you cannot object to the absence of
a summons or of service.

Ifyou waive service, then you must, within the time specitied amthe waiver form, serve an answer ora anotion under Ruly 12:on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time terrespond than sf'a auimons tad heen served.
